DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Each of claims 1 and 6, and thus each of claims 2-5 and 7 by way of dependence, recites the control unit “selects the modulation rate based on a signal band that is a band determined by the modulation rate.” This is circular logic, which implies no modulation rate selection act occurs because the signal band has already been determined by the modulation rate. 
Claim 8 recites “the modulation rate selected by the optical transmission apparatus.” There is lack of antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter. The primary reason for the allowance of the claims is the inclusion, in the respective independent claim, of the following limitations, which were not found in the prior art references. 
Claim 1: …a first storage unit that stores amplitude distribution information, which is information representing a distribution of occurrence probabilities of symbols of an optical signal, in association with a modulation rate of an optical signal; a control unit that selects the modulation rate based on a signal band… and a device band…, and 
Claim 6: …a storage unit that stores amplitude distribution information, which is information representing a distribution of occurrence probabilities of symbols of an optical signal, in association with a modulation rate of an optical signal; a control unit that selects the modulation rate based on a signal band… and a device band…, and controls an occurrence probability of a symbol of an optical signal based on the amplitude distribution information associated with the selected modulation rate.  
Claim 8: …a storage unit that stores amplitude distribution information, which is information representing a distribution of occurrence probabilities of symbols of an optical signal in association with a modulation rate of an optical signal; and a decoding unit that detects the modulation rate selected by the optical transmission apparatus, and decodes a symbol of a received optical signal based on the amplitude distribution information associated with the detected modulation rate.
The closest prior art is:
M. P. Yankov, D. Zibar, K. J. Larsen, L. P. B. Christensen and S. Forchhammer, "Constellation Shaping for Fiber-Optic Channels With QAM and High Spectral Efficiency," in IEEE Photonics Technology Letters, vol. 
Metodi P. Yankov, Francesco Da Ros, Edson P. da Silva, Søren Forchhammer, Knud J. Larsen, Leif K. Oxenløwe, Michael Galili, Darko Zibar, “Constellation Shaping for WDM systems using 256QAM/1024QAM with Probabilistic Optimization,” September 2016; Journal of Lightwave Technology; doi: 10.1109/JLT.2016.2607798. – Discloses probabilistic shaping for WDM optical transmission, also high-order QAM constellations and mapping/encoding function for high spectral efficiency. Does not disclose or make obvious the particular transmitter and/or receiver functions noted above.

Conclusion
Other prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication No. 2019/0109752 – probabilistic shaping in optical transmission for arbitrary modulation formats.
US Patent Application Publication No. 2018/0269979 – optimizing optical transmission modulation/constellation based on fiber channel parameters.
US Patent Application Publication No. 2018/0091225 – optical transmission with Constellation points selected with a nonuniform probability distribution to improve the performance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NATHAN M CORS/Primary Examiner, Art Unit 2636